This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A16-0776

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                                      A. K. N.,
                                      Appellant.

                              Filed December 27, 2016
                                     Affirmed
                                   Larkin, Judge

                             Wright County District Court
                              File No. 86-CR-13-3607


Lori Swanson, Attorney General, Dominic J. Haik, Assistant Attorney General, St. Paul,
Minnesota (for respondent)

Stephen V. Grigsby, Minneapolis, Minnesota (for appellant)



      Considered and decided by Larkin, Presiding Judge; Hooten, Judge; and Smith,

Tracy M., Judge.

                       UNPUBLISHED OPINION

LARKIN, Judge

      Appellant challenges the district court’s refusal to expunge records held by the

Minnesota Department of Human Services (DHS) and the Minnesota Department of Health
(MDH). Appellant argues that the district court did not make sufficiently individualized

findings and in effect exempted the DHS and the MDH from application of the

expungement statute. We affirm.

                                            FACTS

       The State of Minnesota charged appellant A.K.N. with malicious punishment of a

child and domestic assault, based on an incident that occurred on July 13, 2013. The state

alleged that A.K.N. struck her 13-year-old son multiple times with a belt and also struck

her husband when he attempted to intervene. An officer who responded to the disturbance

reported that A.K.N.’s son had red marks on his arm and welts with bruising on his legs.

The officer also reported that A.K.N.’s husband had swollen red marks on his back

consistent with being struck with a belt.

       A.K.N. pleaded guilty to gross misdemeanor malicious punishment of a child, and

the state dismissed the domestic-assault charge. The district court stayed adjudication of

guilt and placed A.K.N. on supervised probation for one year. On October 6, 2014, the

district court discharged A.K.N. from probation and dismissed the malicious-punishment

charge.

       The DHS conducts background studies regarding individuals who provide direct

care to patients of programs supervised by the DHS and the MDH. See Minn. Stat.

§ 144.057, subd. 1 (Supp. 2015) (providing that DHS conducts background checks for

MDH); Minn. Stat. § 245C.03, subd. 2 (Supp. 2015) (requiring the DHS to conduct

background studies on personal-care-assistance programs under Minn. Stat. § 256B.0659

(2014)). If the DHS determines that an individual is disqualified from providing direct


                                              2
patient care, the individual may request reconsideration from the MDH. Minn. Stat.

§ 144.057, subds. 2-3 (2014); see also Minn. Stat. § 245C.21 (2014) (procedure for

requesting a reconsideration).

       The DHS disqualified A.K.N. from serving as a personal-care attendant for her

daughter based on the incident involving her son and then husband. In December 2015,

A.K.N. petitioned the district court to expunge the dismissed charges. The DHS and the

MDH objected. The DHS and the MDH argued that they need access to A.K.N.’s records

for the purpose of evaluating the risk she would pose if employed in direct-care positions,

such as a personal-care attendant. The district court granted A.K.N.’s petition in part.

However, the district court concluded that in “order to balance [A.K.N.’s] desire for

expungement, and the agencies’ concerns for public safety, . . . DHS and MDH should be

excluded from this Expungement Order.” This appeal follows.

                                      DECISION

       A.K.N. contends that the district court erred by denying expungement of her records

with the DHS and the MDH. A.K.N. sought expungement under Minn. Stat. § 609A.02,

subd. 3(a)(2) (2014), which provides that a person may petition for expungement of a

criminal record if the “petitioner has successfully completed . . . [a] stay of adjudication

and has not been charged with a new crime for at least one year since completion of the . . .

stay of adjudication.” The district court shall grant petitions under that section “unless the

agency or jurisdiction whose records would be affected establishes by clear and convincing

evidence that the interests of the public and public safety outweigh the disadvantages to

the petitioner of not sealing the record.” Minn. Stat. § 609A.03, subd. 5(b) (2014). In


                                              3
making that determination, the district court must consider 12 factors, including “the risk,

if any, the petitioner poses to individuals or society,” “the length of time since the crime

occurred,” “the reasons for expungement,” and “other factors deemed relevant by the

court.” Id., subd. 5(c) (2014).

       We review a district court’s decision regarding whether to expunge criminal records

for an abuse of discretion. State v. M.D.T., 831 N.W.2d 276, 279 (Minn. 2013). Appellate

courts “will not overrule the district court unless the court exercised its discretion in an

arbitrary or capricious manner or based its ruling on an erroneous interpretation of the law.”

State v. R.H.B., 821 N.W.2d 817, 822 (Minn. 2012). Appellate courts “may also reverse

the district court if its ruling is against the facts in the record.” Id. (quotation omitted).

       The district court refused to expunge A.K.N.’s records with the DHS and the MDH

because “[t]he knowledge of [A.K.N.’s] criminal background is essential in making a

determination as to whether [A.K.N.] is fit to provide assistance to vulnerable populations.”

The district court reasoned, “Knowledge of [A.K.N.’s] conviction goes directly to the

[DHS and MDH’s] ability to protect the public.” The district court noted that “[o]ne of the

victims was a minor,” that the incident involved physical force and “occurred only a few

short years ago,” and that the limitations on the expungement requested by the DHS and

the MDH would “impact[] a small portion of employment opportunities” because other

“employment agencies will not have access to these records.”

       A.K.N. argues that the district court “improperly took into account facts with regard

to a charge that was dismissed and failed to make sufficiently individualized findings . . .

and in effect exempted the DHS and MDH from the application of the expungement law.”


                                                4
This argument raises an issue that is similar to one presented in State v. R.H.B., 821 N.W.2d

at 817. In R.H.B., the Minnesota Supreme Court held that a state agency opposing

expungement must do more than present generalities; the agency must present evidence of

unique or particularized harm. Id. at 822-23. R.H.B. sought expungement under Minn.

Stat. § 609A.02 (2010). Id. at 820-21. The statute authorized an individual to petition the

district court “to seal all records relating to an arrest, indictment or information, trial, or

verdict if all pending actions or proceedings were resolved in favor of the petitioner.”1 Id.

at 820 (quotation omitted).

       R.H.B. had been acquitted of assault charges and asked the district court to seal

records regarding the charges. Id. at 819. The Minnesota Supreme Court summarized the

state’s evidence in opposition to expungement as follows:

                     Here, the State presented three affidavits to support its
              argument that sealing R.H.B.’s criminal record would threaten
              public safety. Two affiants from the Wright County DHS said
              that open criminal records help the agency to “streamlin[e]
              investigations” about past criminal activities and may help to
              demonstrate a history or pattern of misconduct. And a
              detective from a municipal police department in Wright
              County stated that open criminal records give investigating
              officers “more tools,” “assist[ ] them in conducting their
              investigation,” “show potential gaps in their investigations,”
              and “help[ ] [them] when they are questioning a suspect.”

Id. at 822.




1
  In 2014, the Minnesota Legislature amended this statute to grant petitioners who
successfully completed a stay of adjudication the same option for expungement as
petitioners who had all pending actions or proceedings resolved in their favor. 2014 Minn.
Laws ch. 246, § 6, at 811-12.

                                              5
       The Minnesota Supreme Court held that the district court did not abuse its discretion

by granting expungement because the state presented evidence that was “unremarkable and

generalized, and could be submitted in nearly every expungement case.” Id. at 822-23.

The supreme court noted that the affiants stated reasons to maintain “a Defendant’s

criminal arrest record, rather than why it is in the public’s interest to maintain [the

petitioner’s] criminal record” and that “the State presented almost no evidence that sealing

[the petitioner’s] criminal record would present a unique or particularized harm to the

public.” Id. at 823.

       In this case, the DHS and the MDH emphasized that A.K.N. struck her child and

husband multiple times with a belt. The departments argued that removing their access to

records regarding that incident would undermine their ability to disqualify A.K.N. from

working with children and adults who are vulnerable to abuse. They also argued that the

incident occurred recently and that A.K.N. had not presented evidence of rehabilitation.

       Unlike the circumstances in R.H.B., where the state presented generalized evidence

that could apply in nearly every expungement case, the DHS and the MDH relied on facts

showing a unique or particularized harm to the public. The DHS and the MDH argued that

given the specific circumstances of A.K.N.’s case, expungement would undermine the

departments’ ability to disqualify A.K.N. from positions that provide direct care to

vulnerable individuals, placing those individuals at risk of harm.

       The district court made several findings to support its decision to limit the scope of

its expungement order. First, the district court found that A.K.N.’s “criminal background,

especially in regards to the abuse and malicious punishment convictions, are imperative to


                                             6
[the DHS and MDH’s] determination of whether [A.K.N.] is fit to provide services to

vulnerable individuals.” The district court noted that the relevant records documented

A.K.N.’s use of physical force against a minor child. This finding addressed factors that

the court must consider, such as “the nature and severity of the underlying crime” and “the

risk, if any, the petitioner poses to individuals or society.” Minn. Stat. § 609A.03, subd.

5(c) (2014). A.K.N. argues that the district court failed to consider the facts specific to her

case. However, the district court specifically found that A.K.N. used “physical force to

discipline her son, and used physical force against her husband.”

       Second, the district court found that only a few years had passed since A.K.N.

committed the offense. A.K.N. argues that the district court did not adequately explain

why not enough time had passed since the incident. A.K.N. argues that enough time has

passed to justify expungement as soon as an individual is eligible to request expungement

under the statute.

       “If the Legislature’s intent is clear from the statute’s plain and unambiguous

language, then we interpret the statute according to its plain meaning . . . .” State v. Rick,

835 N.W.2d 478, 482 (Minn. 2013). On one hand, the expungement statute establishes

that a person may seek expungement one year after completion of a stay of adjudication.

Minn. Stat. § 609A.02, subd. 3(a)(2). On the other hand, the statute includes “the length

of time since the crime occurred” among the factors the district court shall consider when

determining whether to deny expungement based on an objection. Minn. Stat. § 609A.03,

subd. 5(c). Under the plain language of the statute, if there is an objection to expungement,

satisfaction of the one-year requirement for petitioning does not necessarily establish that


                                              7
enough time has passed between the offense and the request for expungement. Given the

particular circumstances of this case, we cannot say that the district court erred in reasoning

that not enough time had passed since A.K.N.’s offense to tip the relevant balance in her

favor.

         Third, the district court noted that A.K.N. sought expungement for the purpose of

becoming her daughter’s personal-care attendant. The DHS and the MDH opposed

expungement because they consider an applicant’s criminal history when determining

whether the applicant should qualify as a personal-care attendant. The district court

balanced the public interest in protecting vulnerable individuals from abuse against

A.K.N.’s interest in working as her daughter’s personal-care attendant and determined the

balance in favor of the public. The decision was neither arbitrary nor capricious, especially

where the district court denied expungement only with respect to the DHS and the MDH.

         In sum, the DHS and the MDH presented evidence showing that a particular harm

could result if A.K.N.’s expungement petition were granted as to those departments, and

the district court narrowly tailored its denial of expungement to prevent that harm. In doing

so, the district court did not exempt the DHS and the MDH from the expungement statute.

Instead, it based the denial on the particular facts of this case. The district court properly

applied the expungement law, and its ruling is not against the facts in the record. Because

the district court did not abuse its discretion by refusing to seal A.K.N.’s records with the

DHS and the MDH, we affirm.

         Affirmed.




                                              8